PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-1801


JEFFREY A. JESSUP,

            Plaintiff – Appellant,

v.

BARNES GROUP, INCORPORATED,

            Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-02703-HMH)


Argued: December 8, 2021                                  Decided: January 19, 2022


Before NIEMEYER, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Motz wrote the opinion, in which Judge Niemeyer
and Judge Richardson joined.


ARGUED: William Andrew Arnold, HORTON LAW FIRM, Greenville, South Carolina,
for Appellant. Thomas Alan Bright, OGLETREE DEAKINS NASH SMOAK &
STEWART, PC, Greenville, South Carolina, for Appellee. ON BRIEF: Jeremy R.
Summerlin, HORTON LAW FIRM, Greenville, South Carolina, for Appellant.
DIANA GRIBBON MOTZ, Circuit Judge:

       This appeal arises from the district court’s grant of summary judgment to an

employer on a former employee’s claims of wrongful termination, failure to accommodate,

and a hostile work environment in violation of the Americans with Disabilities Act

(“ADA”). For the reasons that follow, we affirm the judgment of the district court.

                                            I.

       In 2000, Jeffrey Jessup began to work as a regional sales manager for one of the

subsidiaries of the Barnes Group, Inc. (“Barnes”), “a global provider of highly engineered

products, differentiated industrial technologies, and innovative solutions.” 1 He eventually

became a business development manager for another Barnes subsidiary. Jessup testified

that he experienced “[s]ignificant” stress in this role. In October 2016, he suffered a panic

attack. Following his panic attack, Jessup requested a leave of absence through January 18,

2017. Barnes approved that request. Jessup later requested an extension of his leave

through June 13, 2017, which Barnes also approved.

       During this leave, Jessup was prescribed a regimen of medication for depression

and anxiety, underwent four to six months of therapy, started meditating, and developed

relationships and activities outside of work. By March 20, 2017, he told his healthcare

provider that his “general health” was the “best” it had been “in three to four years” and

that he felt he had “the tools [he] need[ed] to go back to work.” On April 1, 2017, about a



       1
        In this appeal from a grant of summary judgment, we view the facts in the light
most favorable to Jessup, the nonmoving party, and draw all reasonable inferences in his
favor. Hannah P. v. Coats, 916 F.3d 327, 336 (4th Cir. 2019).
                                             2
month and a half before his approved leave would end, Jessup returned to work. He alleges

that, upon his return, Barnes subjected him to discriminatory treatment and a hostile work

environment.

       Less than two weeks after his return, Sean Foran — Jessup’s supervisor — told him

that Barnes had eliminated his position and would instead place him in a new position,

referred to as a “corporate account manager” or “regional sales manager.” Jessup viewed

this new position as a demotion. Although his salary and benefits would not change, Jessup

testified that he would be placed on a different incentive compensation program. He

noticed during a conference call the next month that a new organizational chart listed his

old position as “open” rather than eliminated.

       Jessup testified in his deposition that, in “the middle of the year,” Barnes also raised

his sales quota by $2 million and that “[n]o one that [he] know[s] of has ever had two

million dollars put on their plan in the middle of the year.” Jessup believed Barnes raised

his quota “to make [him] fall below plan and thus have reason to put [him] on a

[performance improvement plan] or to terminate [him].”

       Jessup’s new supervisor requested a meeting with Jessup on July 21, 2017, “to

discuss a few things.” But on July 19, 2017, two days before the scheduled meeting, Jessup

suffered another panic attack. Jessup emailed Human Resources to request leave through

October 18, 2017. Although the record is not entirely clear, Jessup may have begun to take

leave that day rather than wait for a response. 2 In any event, Barnes denied Jessup’s request


       2
        In his July 19, 2017 email requesting leave, Jessup noted that he had already “set
an automatic ‘Out of Office’ e-mail reply [with instructions] to contact” his supervisor.
                                              3
for leave, explaining that it could not grant the requested leave “without causing significant

burden to the business.” Barnes told Jessup to return to work by August 24, 2017, and to

contact Human Resources if he “believe[d] some other change to [his] work environment

would assist [him] in performing [his] job functions.” He did not do so.

       Instead, Jessup sent Barnes a new request for leave on October 17, 2017, now with

a proposed end date of October 18, 2018. Jessup later claimed that the “October 18, 2018”

date was a typo and that he had meant to request leave only through January 18, 2018. On

November 17, 2017, Barnes’ attorney sent Jessup’s attorney a letter stating that Barnes had

“decided to deny [Jessup’s] request for additional leave and terminate [his] employment.”

In the letter, Barnes’ attorney stated that, based on Jessup’s latest leave request, it was

“clear that he cannot return to work and perform the essential functions of his job, with or

without accommodation.” The letter also noted that Jessup “may have rights” under

Barnes’ short-term and long-term disability plans and that “those rights [would] be

honored.”

       Jessup maintains that Barnes did not fire him in the November 17 letter and asserts

instead that he formally remained on leave. He points out that after November 17, he

retained his company car, cell phone, and laptop and that he continued to have IT access.

       On January 9, 2018, a psychologist provided Barnes a return-to-work certification

for Jessup, stating that he was “formal[ly] release[d] to return to full time employment, free

of all medical restrictions.” Just over a week later, on January 17, 2018, Barnes sent Jessup

a letter as “official confirmation of [his] termination, effective November 17, 2017.” The

letter was backdated to January 8, 2018, the day before Barnes received Jessup’s return-to-

                                              4
work certification. The letter noted that Jessup had begun to take “leave on July 19, 2017”

and had “been on leave ever since,” and that his “medical issues” had “precluded [him]

from performing the essential functions of [his] job.”

                                             II.

       Jessup then filed a civil action against Barnes in South Carolina state court, alleging

three ADA claims: (1) wrongful termination; (2) failure to accommodate; and (3) a hostile

work environment. Barnes removed the case to federal court.

       In his complaint, Jessup alleges that Barnes’ treatment of him after he returned to

work in April 2017 caused him to relapse and that he “has not been able to recover from

this debilitating relapse into severe anxiety and major depression, and is now fully and

completely disable[d] and unable to work.” JA 22–23. In Jessup’s deposition, Barnes’

lawyer asked Jessup whether this allegation was “true at the time that [the] complaint was

prepared and filed back in August of 2018,” to which Jessup responded, “It is. It was true

at that time and it’s true as of today according to my doctors and therapist.” JA 197.

Barnes’ lawyer then asked Jessup “at what point in time . . . [he] bec[a]me completely

disabled and unable to work.” JA 197. Jessup responded, “I think after the events, the

hostile events that occurred between April 3 or 1st . . . until I went out on leave again on

[July] 19th.” JA 197.

       Barnes then moved for summary judgment. The magistrate judge issued a report

recommending that the district court grant Barnes’ motion.            The magistrate judge

concluded that: (1) Jessup could not show that he was a “qualified individual,” a required

element of his wrongful termination and failure-to-accommodate claims, because he

                                              5
admitted in his complaint and deposition that he had been unable to work since his relapse;

and (2) Jessup failed to establish that Barnes’ treatment of him was sufficiently severe or

pervasive to succeed on his hostile work environment claim.

       Jessup filed objections to the magistrate judge’s report and recommendation. At

that time, Jessup provided a sworn declaration stating that he “returned to work” on

January 11, 2018, and that he would not have done so if he “had not been able to perform

all of [his] duties.” He declared that, during the week he returned, he completed a required

training course, “cleaned up and responded to various emails,” “had multiple conversations

with [his] colleagues,” “spoke to various customers,” made “plans for a plant visit,”

“attended several conference calls,” “worked on a request for [a] quote,” and “[b]egan

working on planning for 2018 sales and new customer development.”

       The district court adopted the magistrate judge’s report in part and accepted the

recommendation to grant Barnes’ motion for summary judgment on all three claims. It

held that, despite Jessup’s declaration that he returned to work, Jessup still could not show

that he was a “qualified individual” because he was bound by his allegation in the

complaint and his subsequent confirmation of that allegation in his deposition. Unlike the

magistrate judge, the district court did not reach the question of whether the conduct was

sufficiently severe or pervasive to constitute a hostile work environment. Instead, it held

that Jessup’s failure to show that he was a “qualified individual” warranted granting

summary judgment to Barnes on all three claims.

       Jessup noted a timely appeal to this court. We review a district court’s grant of

summary judgment de novo. Hannah P. v. Coats, 916 F.3d 327, 336 (4th Cir. 2019). In

                                             6
doing so, we apply the same familiar standard as the district court. Id. Summary judgment

is appropriate only if “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                             III.

       We first turn to Jessup’s wrongful termination and failure-to-accommodate claims.

To establish either a wrongful termination or a failure-to-accommodate claim under the

ADA, a plaintiff must show that he is a “qualified individual.” Wilson v. Dollar Gen.

Corp., 717 F.3d 337, 344–45 (4th Cir. 2013) (quoting 42 U.S.C. § 12112(a)) (failure-to-

accommodate); Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 150 (4th Cir. 2012)

(quoting Rohan v. Networks Presentations LLC, 375 F.3d 266, 273 n.9 (4th Cir. 2004))

(wrongful termination). The ADA defines a “qualified individual” as “an individual who,

with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.” 42 U.S.C. § 12111(8). An

ADA plaintiff bears the burden of demonstrating that he is a “qualified individual.”

Halperin v. Abacus Tech. Corp., 128 F.3d 191, 197 (4th Cir. 1997), abrogated on other

grounds by Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999).

       The district court granted Barnes’ motion for summary judgment on Jessup’s

wrongful termination and failure-to-accommodate claims on the same basis: that Jessup

did not establish that he was a “qualified individual.” We agree.

       As the district court recognized, “[a] party is bound by the admissions of his [or her]

pleadings.” Butts v. Prince William Cnty. Sch. Bd., 844 F.3d 424, 432 n.3 (4th Cir. 2016)

(second alteration in original) (quoting Lucas v. Burnley, 879 F.2d 1240, 1242 (4th Cir.

                                              7
1989)). To bind a party, the admission must be “deliberate, clear, and unambiguous.”

Everett v. Pitt Cty. Bd. of Educ., 788 F.3d 132, 141 (4th Cir. 2015) (quoting Minter v. Wells

Fargo Bank, N.A., 762 F.3d 339, 347 (4th Cir. 2014)).

       In his complaint and subsequent deposition testimony, Jessup admitted that at the

time Barnes fired him, he could not perform the essential functions of his job. Specifically,

Jessup alleged in his complaint (filed in August 2018) that after his relapse in July 2017,

he “has not been able to recover from this debilitating relapse into severe anxiety and major

depression, and is now fully and completely disable[d] and unable to work.” JA 22–23

(emphasis added).     Jessup repeatedly affirmed those precise facts in his deposition,

swearing that the statement that he was now “fully and completely disable[d] and unable

to work”: (1) “was true at [the time he prepared and filed his complaint in August 2018]”;

and (2) was “true as of [December 19, 2019, the date of his deposition] according to [his]

doctors and therapist.” JA 197. Jessup has thus admitted that he has been “unable to work”

since his relapse and failed to suggest any reasonable accommodation that would have

allowed him to do so, rendering him unable to show that he could perform the essential

functions of his job at the time Barnes fired him. 3


       3
         Jessup also testified in his deposition that the conclusion that he was “fully and
completely disable[d] and unable to work” had “been affirmed by the Social Security
Administration.” He now argues that the Social Security Administration’s affirmation that
he was disabled does not estop him from showing he was a “qualified individual.” Of
course, “[t]he mere act of applying for disability benefits does not estop a plaintiff from
making a subsequent ADA claim,” but “to avoid summary judgment, an ADA plaintiff
who is shown to have claimed total disability in the context of another statutory scheme ‘is
required to proffer a sufficient explanation for any apparent contradiction between the two
claims.’” Fox v. Gen. Motors Corp., 247 F.3d 169, 177 (4th Cir. 2001) (quoting EEOC v.
(Continued)
                                              8
       Jessup attempts to avoid his admissions in two ways. First, he argues that the district

court incorrectly paraphrased and thus misconstrued the relevant allegation in his

complaint. He notes that the district court restated his allegation as stating that “he had

been ‘unable to recover’ from his relapse . . . and that he was still ‘fully and completely

disable[d] and unable to work,’” whereas his actual allegation was that he “has not been

able to recover . . . and is now fully and completely disable[d] and unable to work.”

(emphasis added). In doing so, Jessup apparently (but not explicitly) suggests that he was

only unable to work at certain points — namely, at the time of his relapse, when he filed

his complaint, and/or at the time of his deposition — but that he was not necessarily unable

to work at each point since his relapse.

       We cannot give Jessup’s complaint that strained reading. Even viewing the facts in

the light most favorable to him, there is only one reasonable reading of Jessup’s

admissions: that he has not been able to recover from his relapse in July 2017 and that this

relapse has rendered him unable to work since then. Cf. Thompson v. Gold Medal Bakery,

Inc., 989 F.3d 135, 143 (1st. Cir. 2021) (holding that a plaintiff was not a “qualified

individual” under the ADA because he made sworn statements that he “became unable to

work . . . on May 8, 2016” and that, “as of the date of filing the [Social Security] application,

August 23, 2016, he was ‘still disabled’”). Jessup’s statement in his complaint and




Stowe-Pharr Mills, Inc., 216 F.3d 373, 378 (4th Cir. 2000)). Here, Jessup contends that
the Social Security Administration “disregarded” his return to work in January 2018
because the return was not “long enough to reset his date of disability.” Br. of Appellant
at 21 n.6. We need not decide whether this explanation is adequate because Jessup’s
admissions establish that he could not prove a required element of his ADA claims.
                                               9
subsequent confirmation of that statement in his deposition thus constitute deliberate, clear,

and unambiguous admissions as to a material fact, defeating Jessup’s contention that he

was a “qualified individual” for ADA purposes. 4

       Jessup’s second attempt to avoid those devastating admissions rests on the district

court’s asserted disregard of material evidence that he could perform the essential functions

of his job at the time Barnes fired him. In particular, Jessup points to his sworn declaration

that he returned to work for a week in January 2018. But for the purpose of summary

judgment, “[a] genuine issue of material fact is not created where the only issue of fact is

to determine which of the two conflicting versions of the plaintiff’s testimony is correct.”

Halperin, 128 F.3d at 198 (alteration in original) (quoting Barwick v. Celotex Corp., 736

F.2d 946, 960 (4th Cir. 1984)). For this very reason, in Halperin v. Abacus Technology

Corp., we held that a plaintiff could not show that he was a “qualified individual” in part

because he admitted in his deposition that “he would not have been able to return to work

for an additional five months,” even though he later submitted an affidavit swearing that

he was “ready and willing to work.” Id. at 195, 197–98. So it is here.

       Of course, if a plaintiff’s declaration does not contradict his prior statements but

instead “merely detail[s] and lend[s] context to” them, we do not disregard the declaration.

See Libertarian Party of Va. v. Judd, 718 F.3d 308, 314 n.6 (4th Cir. 2013). But Jessup’s



       4
         To be sure, there is a genuine issue of fact as to the date that Barnes fired Jessup.
Conflicting evidence suggests that the date of termination could be: (1) November 17,
2017; (2) January 8, 2018; or (3) January 17, 2018. But that issue is not material.
According to Jessup’s own admissions, he has been unable to work since July 2017, a
period that necessarily includes all three possible dates of termination.
                                             10
declaration does not merely detail or lend context to the admissions in his complaint and

deposition that he has been unable to work since his relapse in July 2017. Rather, his

declaration that he returned to work in January 2018 directly contradicts these earlier

admissions. 5

       We thus affirm the judgment of the district court as to Barnes’ wrongful termination

and failure-to-accommodate claims. In doing so, we make no holding as to the other

elements of those claims or as to whether Barnes’ treatment of Jessup was proper. Our

holding is limited and simple: admissions in pleadings bind a party; and here Jessup has

bound himself by effectively admitting in his complaint and in deposition testimony that

he is not a “qualified individual.”

                                            IV.

       We now turn to Jessup’s hostile work environment claim. To establish a hostile

work environment claim under the ADA, a plaintiff must show that: “(1) he is a qualified

individual with a disability; (2) he was subjected to unwelcome harassment; (3) the

harassment was based on his disability; (4) the harassment was sufficiently severe or

pervasive to alter a term, condition, or privilege of employment; and (5) some factual basis




       5
          In addition to his declaration, Jessup also points to his January 2018 medical
certification that he could return to work without restrictions as evidence that he could
perform the essential functions of his job. Jessup correctly notes that, unlike the plaintiff
in Halperin, he has submitted evidence besides his own declaration to show that he could
perform the essential functions of his job. Nevertheless, Jessup remains bound by his own
admissions. They require us to hold that Jessup is not a “qualified individual.”

                                             11
exists to impute liability for the harassment to the employer.” Fox v. Gen. Motors Corp.,

247 F.3d 169, 177 (4th Cir. 2001).

       The magistrate judge recommended granting Barnes’ motion for summary

judgment on the hostile work environment claim because Jessup had failed to show that

Barnes’ treatment of him was sufficiently severe or pervasive. The district court accepted

the magistrate judge’s recommendation to grant summary judgment to Barnes on this

claim, but on a different basis: that Jessup could not show that he was a “qualified

individual” under the ADA.

      The district court erred in basing its decision on its holding that Jessup could not

show that he was a “qualified individual.” Unlike his wrongful termination and failure-to-

accommodate claims, Jessup’s hostile work environment claim rests entirely on events that

occurred prior to his relapse in July 2017. As a result, Jessup’s admissions that he has

been unable to work since his relapse would not prevent him from showing that he is a

“qualified individual” for the purpose of his hostile work environment claim.

       However, we may affirm a district court’s grant of summary judgment “on any basis

fairly supported by the record.” Lawson v. Union Cnty. Clerk of Court, 828 F.3d 239, 247

(4th Cir. 2016) (quoting Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 222 (4th Cir.

2002)). In this case, we affirm because Jessup has failed to show that Barnes’ treatment of

him was sufficiently severe or pervasive to constitute a hostile work environment.

       To show that conduct was sufficiently severe or pervasive to support a hostile work

environment claim, a plaintiff “must demonstrate not only that he subjectively perceived

his workplace environment as hostile, but also that a reasonable person would so perceive

                                            12
it, i.e., that it was objectively hostile.” Fox, 247 F.3d at 178. To determine whether a

reasonable person would perceive an environment as hostile, a court considers “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening

or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with

an employee's work performance.” Id. (quoting Walton v. Mental Health Ass’n of Se. Pa.,

168 F.3d 661, 667 (3d Cir. 1999)). “[A]n isolated incident of harassment, if extremely

serious,” can suffice to create a hostile work environment. Boyer-Liberto v. Fontainebleau

Corp., 786 F.3d 264, 268 (4th Cir. 2015) (en banc). But evidence of mere “rude treatment”

or “callous behavior” ordinarily does not suffice. EEOC v. Sunbelt Rentals, Inc., 521 F.3d

306, 315–16 (4th Cir. 2008) (first quoting Baqir v. Principi, 434 F.3d 733, 747 (4th Cir.

2006); then quoting Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir.

2003)).

       Jessup points to five actions and remarks that he asserts collectively establish a

hostile work environment. These are:

          • In February 2017, once Jessup was “nearing the point of return to work,” he
            reached out to Tim Haller, the president of Engineered Components at
            Barnes, to discuss “next steps” and how he could have the “best chance of
            success for [his] return to work.” Haller declined the requested meeting.
            Unbeknownst to Jessup at the time, Barnes’ Director of Human Resources
            had advised Haller to decline the meeting, stating that meeting with Jessup
            “would be risky.” The Director explained to Haller that, “[e]ven if [Haller]
            decided to let [Jessup] do all the talking and [Haller] only listened, it is not
            advisable because . . . it could further irritate him and be another thing he
            points to as . . . exacerbat[ing] his conditions.”
          • Upon returning to work in April 2017, his supervisor, Sean Foran, told Jessup
            that the company had eliminated his old position and would move him into a
            position that had a different incentive compensation program. Jessup later
            learned that the company listed his old position as “open.”


                                            13
          • Once Jessup returned to work in April 2017, Foran also gave Jessup an
            overall rating of “Below Expectations” in his 2016 performance evaluation.
            Foran testified that he gave Jessup the rating in part because Jessup had
            “never developed [his] goals and objectives” for 2016, even though Foran
            admitted that Jessup “wasn’t [at the company] to” develop those goals and
            objectives because he was on leave. Jessup requested that Foran meet with
            him to discuss his evaluation, but the record suggests that the two may not
            have met. Unbeknownst to Jessup at the time, Foran and others planned to
            present Jessup with a performance improvement plan after his negative
            evaluation.
          • In May 2017, Haller told Jessup that he would have been a “risk” to Barnes
            in his old position because he could have had “a heart attack or stroke.”
          • At some time in mid-2017, Barnes increased Jessup’s sales quota by $2
            million.

       In addition to the above actions and remarks, Jessup separately notes that in an April

2017 email from Foran to Barnes’ Director of Human Resources, Foran stated that Jessup

had gone “crazy” during the prior year and that his return was going to be a “train wreck”

and “need[ed] to stop before it even [got] started.” Jessup argues that the above events and

statements “did not take place in a vacuum” but rather “occurred in the context of efforts

by Jessup’s supervisors and corporate human resources guided by Barnes’ General Counsel

to build a case for discharge against [him].” Br. of Appellant at 29. Jessup admits that he

“did not know about the emails that documented” many of these “behind-the scenes

machinations” but asserts that he “experienced hostility which flowed from the attitudes,

intentions and schemes that were expressed in” those emails. Id. at 29-30.

       Even when viewed cumulatively, the above statements and events do not show that

the conduct Jessup experienced was sufficiently severe or pervasive to establish a hostile

work environment. See Fox, 247 F.3d at 179 (holding that a plaintiff presented evidence

of “objectively severe and pervasive workplace harassment” under the ADA where the

                                             14
plaintiff had offered “a good deal of evidence that [his] supervisors[,] . . . in vulgar and

profane language, constantly berated and harassed him and the other” workers with

disabilities and that this harassment “occurred at least weekly”).

       Indeed, there is no evidence or even an allegation that Jessup knew about several of

the above communications when he worked at Barnes, and so those communications

cannot have contributed to his perception of a hostile environment. Cf. Perkins v. Int’l

Paper Co., 936 F.3d 196, 210 (4th Cir. 2019) (“[E]xperiences of third parties about which

a plaintiff was unaware should not be considered in evaluating a hostile work

environment’s severe or pervasive requirement.”). Statements or acts of which a plaintiff

was unaware could of course be relevant to the separate question of whether the plaintiff

experienced harassment on the basis of his disability, but they cannot show that a

reasonable person would perceive his environment as objectively hostile at that time. See

King v. McMillan, 594 F.3d 301, 310–11 (4th Cir. 2010).

       To be sure, these statements and events indicate that Jessup’s supervisors did not

want him to keep working at Barnes. But on this record, when viewing the totality of the

circumstances, there simply is not sufficient evidence of which Jessup was aware at the

time to establish an objectively reasonable perception of a hostile work environment.

                                            V.

       For the foregoing reasons, we affirm the judgment of the district court.

                                                                               AFFIRMED




                                             15